Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 7/22/2021.  Currently, new claim 10 has been added, claims 1-10 are pending.

Claim Objections
Claim 10 is objected to because of the following informalities:
In claim 10, lines 3-4, the claimed limitation “the image processing apparatus” (two occurrences) should be corrected to “the image processing device”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 5, line 4, the claimed limitation “a memory” is ambiguous. It is not clear if the memory is the “network device memory” taught in claim 1, line 12, or a different memory. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (2013/0145183) in view of Asari (US 2011/0085194) and Hasegawa (US 2017/0353615).
As per claim 1, Wada teaches a network device comprising circuitry configured to:
generate log information (para 0089: “A power source status monitoring unit 510 receives a power source status change notification from the MFP A 102 via the interface unit 501, and generates and stores status transition log information of the image forming apparatus as a management target”);
receive a status notification from an image processing device that receives and store the generated log information, the status notification being designated by the image processing device (para 0126: “At this time, the power source status acquisition unit 509 acquires, from the MFP A 102, the power source status of the MFP A 102, which is acquired by the status log recording unit 412 and power consumption control unit 413. Also, the power source status monitoring unit 510 of the management apparatus 101 receives a power source status notification from the MFP A 102 via the interface unit 501, and generates and stores status transition log information”); and
a network device memory to store the generated log information (para 0127: “In step S703, the status transition recording unit 511 of the management apparatus 101 collects and records status transition log information generated by the power source status monitoring unit 510”).
Wada does not explicitly teach determine a new processing mode and change a processing mode of the log information to the determined new processing mode, and transmit, to the image processing device, based on the changed processing mode the generated log information.
However, Asari teaches determine a new processing mode and change a processing mode of the log information to the determined new processing mode (para 0038: “The service engineer uses the management server 2 to set the log information disclosure level to the image formation apparatus 1. When the log information disclosure level is set by the management server 2, the control unit 104 of the image formation apparatus 1 controls the log information processing unit 5 so that the items of target log information stored in the memory 106 are edited”), and Hasegawa teaches transmit, to the image processing device, based on the changed processing mode the generated log information (para 0009: “transmit, in a case where a predetermined error related to the communication occurs, log information on the predetermined error to the image forming apparatus. The log information transmitted to the image forming apparatus is stored in the image forming apparatus together with log information indicating an operation of the image forming apparatus corresponding to a timing at which the predetermined error has occurred”). It would have been obvious to a person of ordinary skill in the art to combine the teachings of Wada with those of Asari and Hasegawa in order to prevent unnecessary log information from being stored or transferred.

	As per claim 2, Asari teaches changing a detail level of the log information or changes an amount of the log information to be transmitted, based on the status notification from the device (para 0038: “The service engineer uses the management server 2 to set the log information disclosure level to the image formation apparatus 1. When the log information disclosure level is set by the management server 2, the control unit 104 of the image formation apparatus 1 controls the log information processing unit 5 so that the items of target log information stored in the memory 106 are edited and transmitted to the management server 2 according to the log information disclosure level”).

	As per claim 3, Asari teaches wherein the status notification is a notification indicating a change in security level or a notification indicating a change in a log level (para 0039: “In the first embodiment, the setting of the log information disclosure level can be selected from among "disclose all", "disclose replaced data", and "not disclose", for example. When "disclose all" is selected, the image formation apparatus 1 transmits all the stored log information to the management server 2. When "disclose replaced data" is selected, the image formation apparatus 1 replaces some items of the stored log information with other data and transmits the log information to the management server 2. When "not disclose" is selected, the image formation apparatus 1 does not transmit the log information to the management server 2”).

As per claim 7, Asari teaches wherein the circuitry is further configured to stop transmission of the log information to the device, in response to reception of a log-information transmission stop notification from the device (para 0051: “When the control unit 104 determines that the log information disclosure level is designated as "not disclose" (YES in S107), the processing is terminated without transmitting the log information to the management server 2. On the other hand, when the control unit 104 determines that the log information disclosure level is not designated as "not disclose" (NO in S107), the control unit 104 determines whether the log information disclosure level is designated as "disclose all" or not (S108)”).

	As per claim 8-9, the claims disclose similar features as of claim 1, and are rejected based on the same rationales of claim 1.

Claims 4, 6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (2013/0145183) in view of Asari (US 2011/0085194), Hasegawa (US 2017/0353615) and Noma et al (US 2011/0295440).
As per claim 4, Wada in view of Asari and Hasegawa does not explicitly teach wherein the circuitry is further configured to change a transmission frequency of transmitting the log information to the device, based on the received status notification. However, Noma teaches changing a transmission frequency of transmitting the log information to the device, based on the received status notification (para 0180: “The setting screen shown in FIG. 15 is provided with a display region for setting the frequency of transmission of log information (i.e., reports) to the information processing apparatus 10, a display region for selecting the various information included in the log information (reports), a display region for setting events, a display region for setting an operation schedule, and a display region for setting measures to be taken when the power storage apparatus is stolen”). It would have been obvious to a person of ordinary skill in the art to combine the teachings of Wada, Asari and Hasegawa with those of Noma in order to customize the amount of transmitted log information.

As per claim 6, Wada does not explicitly teach wherein when a high transmission frequency of the log information is set, stop transmission of the log information to the device. However, Asari teaches stop transmission of the log information to the device (para 0051: “When the control unit 104 determines that the log information disclosure level is designated as "not disclose" (YES in S107), the processing is terminated without transmitting the log information to the management server 2. On the Noma teaches setting a high transmission frequency of the log information (para 0180: “By operating the user operation terminal 9 and having a setting screen such as that shown in FIG. 15 displayed, the user is also capable of changing the settings themselves of the power storage apparatus 20 from a remote location. The setting screen shown in FIG. 15 is provided with a display region for setting the frequency of transmission of log information (i.e., reports) to the information processing apparatus 10, a display region for selecting the various information included in the log information (reports), a display region for setting events, a display region for setting an operation schedule, and a display region for setting measures to be taken when the power storage apparatus is stolen”), Noma obviously encompasses teaching setting a high transmission frequency of the log information. It would have been obvious to a person of ordinary skill in the art to combine the teachings of Wada, Asari and Hasegawa with those of Noma in order to avoid overloading of transmitted log information.

As per claim 10, the claim discloses similar features as of claims 3 and 4, and are rejected based on the same rationales of claims 3 and 4.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wada (2013/0145183) in view of Asari (US 2011/0085194), Hasegawa (US 2017/0353615), Noma et al (US 2011/0295440) and Vorobyev (US 2012/0140273).
As per claim 5, Wada in view of Asari and Hasegawa does not teach wherein when a low transmission frequency of the log information is set, transmitting the log information to the device when a remaining amount of a memory area in a memory in which the log information is to be stored becomes less than or equal to a predetermined remaining amount. However, Noma teaches setting a low transmission frequency of the log information (para 0180: “By operating the user operation terminal 9 and having a setting screen such as that shown in FIG. 15 displayed, the user is also capable of changing the settings themselves of the power storage apparatus 20 from a remote location. The setting screen shown in FIG. 15 is provided with a display region for setting the frequency of transmission of log information (i.e., reports) to the information processing apparatus 10, a display region for selecting the various information included in the log information (reports), a display region for setting events, a display region for setting an operation schedule, and a display region for setting measures to be taken when the power storage apparatus is stolen”), Noma obviously encompasses teaching setting a low transmission frequency of the log information. Noma does not explicitly teach transmitting the log information to the device when a remaining amount of a memory area in a memory in which the log information is to be stored becomes less than or equal to a predetermined remaining amount. However, Vorobyev teaches transmitting the log information to the device when a remaining amount of a memory area in a memory in which the log information is to be stored becomes less than or equal to a predetermined remaining amount (para 0064:” With the image forming apparatus 200 according to the above-described embodiment of the present invention, by setting the storage capacity of the log data storage area 210 of the image forming apparatus 200 to a predetermined size (value), the simultaneous notice transmission is performed and log data is obtained by the servers 300, 300A, and 300B when the storage capacity of the log data storage area 210 reaches a full or a nearly full state”). It would have been obvious to a person of ordinary skill in the art to combine the teachings of Wada, Asari and Hasegawa and with those of Noma and Vorobyev in order to ensure that a storage upper limit of log information is not exceeded capacity of the memory area. 

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/KIM T NGUYEN/Primary Examiner, Art Unit 2454